DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed 3/18/2021
Claims 1-13 are presented for examination.
Claims 1-13 are allowed.
The Terminal Disclaimer (TD) filed 3/18/2021 has been received and fully considered; it was approved 3/19/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Response to Arguments
Applicant's response with respect to the Double Patenting rejection has been considered and overcome the previous rejection. A terminal Disclaimer was filed 3/18/2021, and was approved on 3/19/2021. The previous Double Patenting rejection is withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered and overcome the previous rejections. The claims recite “determine a degree of similarity between the shape characteristic of the target entity and a shape characteristic of a three-dimensional model based on a shape robust characteristic calculated from the three-dimensional model and including a set of vectors that remain unchanged under robustness operations including a blurring of a shape of the target entity” which does not fall under any of the 3 buckets (Mental Process, Math, Human Activity). Further, the claims are integrated into a practical application of facilitating protection/detection of counterfeit products as argued in the remarks page 8-9. The previous 101 rejection is withdrawn.

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the Terminal Disclaimer filed on 3/18/2021, the claims are allowed for substantially the same reason set forth in the parent application serial No. 15/450,105. 
The Prior art of record Yalniz et al. (U.S. Patent Application Publication 2017/0263011 Al) discloses the processors, storage device, and communication device for material recognition. 
The Prior art of record Withrow et al. (U.S. Patent No. 10,037,537B2) discloses an information processing apparatus, comprising: one or more processors configured for acquiring a material characteristic of at least one portion of a target entity; matching the material characteristic of the target entity with a predetermined material 
The Prior art of record Fabian (“10 Examples of How 3D Printing is Changing Consumer Products”) discloses applications and advantages to producing consumer goods using three-dimensional printing. 
None of the prior art of record references taken either together or in combination with the prior art of record disclose: 
	(Claim 1 and 9)  “determine a degree of similarity between the shape characteristic of the target entity and a shape characteristic of a three-dimensional model based on a shape robust characteristic calculated from the three-dimensional model and including a set of vectors that remain unchanged under robustness operations including a blurring of a shape of the target entity”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127 

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127